Name: 1999/595/EC: Commission Decision of 20 July 1999 on the indicative allocation of the annual Community financial contribution to pre-accession measures for agriculture and rural development (notified under document number C(1999) 2431)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  European construction;  cooperation policy;  Europe;  regions and regional policy
 Date Published: 1999-08-27

 Avis juridique important|31999D05951999/595/EC: Commission Decision of 20 July 1999 on the indicative allocation of the annual Community financial contribution to pre-accession measures for agriculture and rural development (notified under document number C(1999) 2431) Official Journal L 226 , 27/08/1999 P. 0023 - 0025COMMISSION DECISIONof 20 July 1999on the indicative allocation of the annual Community financial contribution to pre-accession measures for agriculture and rural development(notified under document number C(1999) 2431)(1999/595/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1268/1999 of 21 June 1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period(1), and in particular Article 11 thereof,(1) Whereas in the financial perspective for the period 2000 to 2006, as agreed by the European Council at the Berlin session of 24 and 25 March 1999 and included in the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and on improvement of the budgetary procedure, the ceiling for the three pre-accession instruments has been fixed; whereas the amount indicated according to the said Regulation is a constant annual amount of EUR 520 million at the 1999 prices; whereas the Community's financial allocations are in any case limited by the appropriations adopted by the budgetary authority;(2) Whereas the Commission is to communicate its decisions to each applicant country on the indicative financial allocation of the available resources;(3) Whereas Article 7(3) of that Regulation stipulates that the financial allocation must be based on farming population, agricultural area, gross domestic product per capita in purchasing power parity and specific territorial situation;(4) Whereas the applicant countries are to prepare the plan referred to in Article 4(1) of that Regulation and submit it to the Commission; whereas knowledge of the amount of the financial allocation by the Commission is a prerequisite for the preparation of the plan;(5) Whereas it should be noted that the grant of Community aid under the pre-accession agricultural instrument is conditional upon compliance by the applicant country with the financial provisions agreed in financial protocols established between the Community and the beneficiary countries,HAS ADOPTED THIS DECISION:Article 1The indicative financial allocation by beneficiary country of the maximum amount of the annual Community financial contribution pursuant to Regulation (EC) No 1268/1999 shall be as fixed in conformity with the Annex to this Decision. The amounts are expressed as constant 1999 prices.The allocation shall be fixed for the period 2000 to 2006. It shall be reviewed, if the need arises, in accordance with Article 15 of Regulation (EC) No 1268/1999.The contributions shall be adjusted if necessary on the basis of the appropriations adopted by the budgetary authority.Article 2This Decision is addressed to the Member States.Done at Brussels, 20 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 161, 26.6.1999, p. 87.ANNEXIndicative allocation by beneficiary country of the maximum annual amount in euro, at 1999 prices, of the Community financial contribution>TABLE>